Citation Nr: 1820495	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  11-15 574	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right leg neuropathy, including as secondary to a low back disorder. 

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  
 

REPRESENTATION

Veteran represented by: 	Daniel Smith, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

In June 2012, the Veteran testified before the undersigned at a travel Board hearing. A copy of the transcript has been associated with the claims file. 

This matter was previously before the Board in April 2014, at which time it was remanded for additional development. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran's low back disorder was not incurred during or as a result of service, nor did it manifest within one year of service. 

2.  The Veteran's right leg neuropathy is not due to service or secondary to a service-connected disorder.  

3.  The Veteran's PTSD symptoms do not reflect occupational and social impairment with deficiencies in most areas.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a low back disorder have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for a right leg neuropathy have not been met. 38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Veteran was provided with the relevant notice and information.  He and his representative have not alleged any deficiency during the adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The AOJ sufficiently complied with the remand directives of the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



Law and analysis - service connection claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (2017).  Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption," by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. § 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his low back disability and associated right leg neuropathy are due to an in-service helicopter accident that occurred in March 1969.  

Service treatment records show the Veteran was in a helicopter accident in March 1969.  The Veteran reported low back pain, radiating to both legs, but a radiographic report showed the lumbar vertebrae and disc spaces were fairly normal in appearance.  An August 1969 report of medical examination showed a normal clinical evaluation of his spine.  The Veteran's July 1970 separation examination showed a normal clinical evaluation of his spine.  His contemporaneous report of medical history showed that he denied "back trouble of any kind."

Post service, the Veteran was afforded a VA examination in January 1976 following a claim for service connection for a low back disorder.  The Veteran reported experiencing pain in the small and middle of his back ever since the crash in service.  Upon physical examination, tenderness and sciatic notches were noted but no muscle spasm.  The examiner diagnosed "low back pain, etiology not found."

In May 1981, the Veteran was injured at work.  The medical record indicates he felt weakness in his leg, light headaches, and had an episode of back pain.  At a neurologic consultation, the Veteran reported severe lower back pain.  A physician concluded that the Veteran developed an acute muscle strain or muscle spasm and opined that he most likely was experiencing a lumbosacral spasm problem.  

An October 2008 report from the Veteran's social worker reflects that he reported sustaining a back injury and right leg neuropathy due to the helicopter crash in service.  

During a January 2009 VA examination for traumatic brain injury, the Veteran reported an onset of back pain during service, following the helicopter crash in service.  

On VA examination in April 2009, the examiner diagnosed degenerative disc disease with radiculopathy.  He found that the Veteran's degenerative disc disease with radiculopathy was not at least as likely as not due to his period of active duty and explained, incorrectly, that the Veteran's service treatment records were silent for a helicopter accident and subsequent low back treatment. 

The Veteran submitted an August 2009 lay statement by his former commander who noted that he witnessed the Veteran's helicopter crash and observed that the Veteran received "traumatic injuries to his lower back to the extent that he was removed from flight status for several weeks."  The witness further averred that the Veteran recovered to the point that he was cleared by the Flight Surgeon to resume flight duty but he "continued to suffer pain and limited mobility for the remainder of his tour." 

The Veteran underwent another VA examination in February 2012 to determine whether his current low back disability and associated right leg neuropathy were related to his period of active service. The Veteran acknowledged post-service injuries but denied any lasting back problems from those post-service events.  The examiner explained that the Veteran had a normal back examination on separation examination in July 1970 and explained that later x-ray findings were due to the "multiple documented add[i]tional injuries this veteran sustained after his service."  The examiner acknowledged, but did not explain, the Veteran's subjective reports of back pain after the helicopter crash.  
At the June 2012 hearing, the Veteran again reported that he has experienced pain in his back since the helicopter crash in service.  A June 2012 VA treatment record showed a history of the Veteran hurting his back jumping out of helicopters in Vietnam with chronic back pain and a March 2013 treatment record reflects back pain that "started after a helicopter crash during the Vietnam war."

The Veteran was afforded a VA examination in September 2014.  The examiner opined that the Veteran's current low back diagnosis of degenerative disc disease of L5 and S1 noted on x-ray in 2009 and 40 years after the conceded helicopter crash in March 1969 is not caused by or related to any incident in service to include the reported injury to the back at the time of the helicopter crash. The examiner provided the following rationale:

"The evidence of record is silent for intercurrent injury to the back post-military service and therefore the veteran's degenerative disc disease of L5 and S1 is more likely than not related to the normal aging process. A lumbosacral spine x-ray was conducted in February 1976, almost seven (7) years after the conceded helicopter crash during active military service and did not show objective evidence of degenerative changes of the disc spaces, trauma residuals, or arthritic changes.  Had a significant injury to the lower spine occurred during the helicopter crash, one could expect to see radiographic abnormalities within that specific time frame."

A clarifying VA opinion was obtained in August 2015.  The examiner reviewed the prior VA opinions, specifically noting the February 2012 and September 2014 opinions.  He opined that 

"Even when not accounting for multiple post service traumas, it is less likely than not that the veteran's current back disability is related to his helicopter crash. Rationale: he had normal x-rays until almost 40 years after this accident and his disabilities are more likely than not related to the normal natural progression for back conditions along with the aging process. The medical community at large and peer reviewed medical literature do not support the association between an event in the past causing disability decades later, when first manifestation of arthritic changes are noted forty years post event. Also, in this case, the area of current arthritic changes is highly associated with the natural progression of aging and normal back use over time."

Upon review of the evidence of record, the Board finds that service connection for a low back disorder is not warranted.  In this regard, the Board notes that the record shows the in-service helicopter crash and a current diagnosis of a low back disorder.  However, the preponderance of the evidence is against finding a nexus between the current diagnosis and the in-service injury.  Specifically, the VA examiners have consistently found that the medical evidence does not support the Veteran's claim of service connection.  The Board finds highly probative the 2015 VA opinion.  The Board finds that this opinion finding a lack of a nexus between service and the Veteran's service injury to be highly probative.  In this regard, the opinion was based on sound medical principles, and medical records.  It was noted that the in-service clinical evaluations of his spine shortly after the crash in August 1969 and July 1970 were normal.  Similarly, the x-ray taken seven years post service was normal.  The doctor stated that the Veteran's current back disorder shows arthritic changes that were consistent with the natural aging process.  The Board notes the Veteran's statements as to continuity of symptomatology; however, determines that there is no competent medical evidence of a medical nexus between his current disability and service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding that the in-service accident caused his current disorder.  

Furthermore, with respect to the Veteran's own opinion that his disability is related to service, he is not shown to be competent to provide testimony regarding the etiology of his low back disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1377   at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). Because a degenerative disc disease is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Board finds the expert medical opinions of the VA examiners to be more probative as to etiology as opposed to the Veteran's lay statements.

In reaching its conclusion that the claimed disability was not incurred in service, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable in the instant appeal.  As such, the appeal is denied.

Regarding the Veteran's right leg neuropathy, service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§  3.310 (a)-(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The medical evidence of record plainly attributes the Veteran's right leg neuropathy to his current back disability.  The Veteran does not allege otherwise.  As the Board presently finds that service connection for his back disorder is not warranted, entitlement to service connection for a right leg neuropathy, as secondary to degenerative disc disease of the low back, is also denied.  Moreover, there is no competent medical evidence linking the Veteran's right leg neuropathy to service.  In light of the foregoing, service connection for right leg neuropathy is not warranted.

Law and analysis - increased rating claim

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD has been assigned a 50 percent rating; he contends a higher rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Almost all mental health disorders, including depression, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula). See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126 (b) (2017).

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned. Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. Higher scores correspond to better functioning of the individual. An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is considered, but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  A  GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  

Mental health treatment records from 2013 through 2015 show the Veteran appeared to have many coping skills for his PTSD.  He discussed social connections to his wife, though they live apart, and members of his church.  He consistently denied suicidal ideation, poor impulse control, psychosis, and depression.  His GAF scores ranges from 48 to 57.  

The Veteran was afforded a VA examination for his PTSD in April 2014.  A mental status examination revealed the Veteran was casually and appropriately dressed and was friends and cooperative.  His psychomotor activity was calm and relaxed, speech was normal, and he did not have difficulty with attention or concentration during the examination.  The Veteran's responses were generally relevant, though he was mildly tangential at times and some circumstantiality in his thinking.  The examiner noted themes of suspiciousness or paranoia.  The Veteran denied suicidal and homicidal thoughts and obsessive compulsive thoughts or behaviors.  His mood was apprehensive and excited with no clear awareness of why, but he denied depression, anhedonia, feelings of hopelessness, and feelings of worthlessness.  His affect was appropriate.  The Veteran was able to maintain grooming and hygiene and perform activities of daily living.  The examiner also noted some hypervigilance and long-term exaggerated startle reflex that existed prior to service but has been heightened from his experience in Vietnam.  He also experienced irritability but stated that it did not affect others.  

The examiner noted, overall, that the Veteran had irritable behavior and angry outbursts, persistent and exaggerated negative beliefs or expectations, feelings of detachment, hypervigilance, and exaggerated startle response.  His symptoms included anxiety, suspiciousness, circumstantial, circumlocutory, or stereotyped speech, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran lived alone but had regular contact with his son and daughter, as well as men from his unit in Vietnam.  He also reported associating with people from his church but denied close relationships.  The Veteran stated that he had been unemployed since 2009 as he was unable to drive a truck due to physical reasons.  The examiner concluded that the Veteran's PTSD had not substantially changed from the prior examination, but noted it was possible the Veteran had learned to control his symptoms better.  

At an August 2015 VA examination, the examiner found that PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran endorsed symptoms of anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.  He continued to report that he had relationships with two of his children, has various acquaintances, and attends church weekly.  He stated that he attempted to return to work driving a beet truck earlier in the year but was unable to maintain that employment due to his back disorder.  His mental status examination was similar to his 2014 VA examination: the Veteran was appropriately dressed with good hygiene; he was friendly and cooperative and psychomotor activity was calm; his speech was normal with no difficulty in attention or concentration; thought processes were normal with mild circumstantiality but no evidence of a thought disorder; he denied hallucinations, delusions, suicidal or homicidal thoughts, and obsessive-compulsive thoughts or behaviors; he stated that he sometimes felt depressed but learned ways out of those moods; he reported periodic flashbacks and memories of Vietnam but denied current nightmares; and he continued to be able to care for himself and his home.  The examiner found no significant change in the Veteran's symptoms.
 
In a December 2015 treatment record, the Veteran stated that he had a possible job lined up but reported that PTSD had affected his ability to work in the past.  The Veteran appeared positive and stable at this appointment.  A March 2016 treatment record showed the Veteran reported difficulty with his short-term memory.   

After a review of the evidence, the Board finds that the criteria for a rating in excess of 50 percent for PTSD are not met.  The evidence shows the Veteran had symptoms of anxiety, suspiciousness, circumstantial speech, and difficulty in establishing relationships throughout the period on appeal.  Regarding occupational impairment, the Board acknowledges that the Veteran stated in December 2015 that his PTSD affected his ability to work in the past, but the evidence shows that the Veteran reported that he was not working due to physical reasons.  

Regarding social impairment, the Veteran reported a good relationship with two of his children and regular contact with fellow veterans and members of his church.    The Veteran consistently denied the symptoms considered by the 70 percent rating including suicidal ideation, obsessional rituals, impaired speech, near continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal hygiene, and an inability to establish and maintain personal relationships.    The Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan, supra.  Instead, the Board has also considered the extent to which his symptoms have caused occupational and social impairment.  Vazquez-Claudio, supra.

As outlined above, the Board finds that when all of the evidence and findings contained therein are considered, the Veteran has not been shown to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board finds that the schedular criteria for the 70 percent disability evaluation have not been met and the preponderance of evidence is against an evaluation in excess of 50 percent for PTSD. 

In addition, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  


ORDER

Service connection for a back disorder is denied. 

Service connection for a right leg neuropathy, to include as secondary to a service-connected disorder is denied. 

A rating in excess of 50 percent for PTSD is denied. 




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


